Plaintiff in error was convicted in the county court of Seminole county of the crime of unlawful possession of intoxicating liquor, and his punishment fixed by the jury at a fine of $100 and imprisonment in the county jail for 30 days.
Judgment and sentence were pronounced on the 7th day of April, 1931. The appeal was filed in this court on the 6th day of August, 1931. The trial court made several orders extending the time to make and serve case-made, but made no order extending the time in which the appeal should be filed in this court.
Where no order is made extending the time to perfect an appeal to this court, the petition in error must be filed within 60 days from the date of judgment, and, if not done, this court obtains no jurisdiction.
The appeal not having been filed until 121 days after the rendition of judgment, the attempted appeal is dismissed.